Roe, C. J. This cause coming on to be heard on the stipulation by Respondent and the Court being fully advised in the premises; that 17,659 Claimants seek individual judgments in specified amounts as listed in exhibit A to their complaint; that such judgments, in the aggregate amount of $466,727.37, consist of benefits for which they applied, but did not receive, under the Illinois Department of Public Aid’s General Assistance (GA) Program between November 14, 1975, and July 31, 1976; that this stipulation arises out of settlement of U.S. District Court litigation entitled Carey v. Quern, 75 C 3908, and that authorization for this expenditure can be found in article VI of the Public Aid Code. Ill. Rev. Stat. 1979, ch. 23, par. 6 — 1 et seq. The amount due would have been paid in the regular course of business had the claim been presented to the proper office at the appropriate time. The sole reason said claim was not previously paid is the lapse of the State funds appropriated to the Department for the period during which the debt was incurred. Had this claim been presented before the lapsing of such funds, this claim would normally have been paid, the same having been confirmed by the written report of the Department, a copy of said report being attached to the stipulation by Respondent. It is therefore ordered that Claimants, William Acoff et al., be and are hereby awarded the sums specified in exhibit A of their complaint, in an aggregate amount of $466,727.37 (four hundred sixty six thousand seven hundred twenty seven dollars and thirty seven cents).